Citation Nr: 0109638	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-22 819	)	DATE
	)


On appeal from the decision of the Department of Veterans 
Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Whether the veteran's Section 306 pension benefits were 
properly terminated based on excessive income.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


FINDINGS OF FACT

1.	The veteran served on active duty from June 1951 to 
April 1953.

2.	He appealed an August 2000 RO decision which, based on 
excessive income, terminated his award of Section 306 pension 
benefits.  (The RO waived recovery of a related overpayment.)

3.	In March 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204 (2000).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals


 



